DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         DAWN RENE HOLDING, LLC and DAVID MATHIESEN,
                         Appellants,

                                      v.

                    WORLD JET OF DELAWARE, INC.,
                              Appellee.

                               No. 4D20-2118

                             [August 25, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No.
CACE19007250.

   Jonathan A. Ewing, Paul L. Kobak and Nada Alfaily of Aero Law Center,
Fort Lauderdale, for appellants.

  Bruce David Green of Bruce David Green, P.A., Fort Lauderdale, for
appellee.

GERBER, J.

    After the circuit court dissolved the plaintiffs’ wrongfully obtained
injunction against the defendant, the defendant brought a successful
action to recover its attorney’s fees and costs from the plaintiffs’ injunction
bond. The plaintiffs now appeal from the circuit court’s final fees judgment
in the defendant’s favor. Specifically, the plaintiffs challenge the attorney’s
fees and costs awarded to the defendant beyond those necessary to
dissolve the injunction, i.e., those additional attorney’s fees and costs
which the defendant incurred in demonstrating its entitlement to
attorney’s fees.

   Applying de novo review, we agree with the plaintiffs and reverse the
final fees judgment. See Weiner v. Maulden, 267 So. 3d 1045, 1047 (Fla.
4th DCA 2019) (“A party’s entitlement to attorneys’ fees is reviewed de
novo.”); Starboard Cruise Servs., Inc. v. DePrince, 259 So. 3d 295, 297 (Fla.
3d DCA 2018) (“Our standard of review is de novo because ... when
determining entitlement to fees based on the interpretation of a statute,
the standard of review is de novo ....”).
   “[T]he award of damages after dissolution of a wrongfully issued
injunction is controlled by section 60.07, Florida Statutes ....” Calder Race
Course, Inc. v. Gaitan, 430 So. 2d 975, 976 (Fla. 3d DCA 1983). Section
60.07, titled “Assessment of damages after dissolution,” provides:

          In injunction actions, on dissolution, the court may hear
      evidence and assess damages to which a defendant may be
      entitled under any injunction bond, eliminating the necessity
      for an action on the injunction bond if no party has requested
      a jury trial on damages.

§ 60.07, Fla. Stat. (2020) (emphasis added).

    While “[a]n award of damages [under section 60.07] has been
interpreted to include attorney’s fees,” Broward Yachts, Inc. v. Yachting
Promotions, Inc., 889 So. 2d 911, 912 (Fla. 4th DCA 2004) (citation
omitted), “[o]nly those attorneys’ fees related directly to the dissolving of
the injunction are allowed.” Calder Race Course, Inc., 430 So. 2d at 976;
see also Andrist v. Spleen, 142 So. 3d 950, 952 (Fla. 4th DCA 2014) (“It is
well-established that reasonable attorney’s fees may be recovered” if two
elements are met: “[1] if the injunction was wrongfully issued, and [2] if
the attorney’s fees relate to the defeat or dissolution of the court’s
injunction.”) (emphasis added; citation omitted); Braun v. Intercontinental
Bank, 452 So. 2d 998, 999 (Fla. 3d DCA 1984) (“Attorney’s fees awarded
as damages for the wrongful issuance of an injunction must be restricted
to services rendered in undoing a wrongful injunction.”) (emphasis added).

   Here, the attorney’s fees and costs awarded were not “restricted to
services rendered in undoing [the] wrongful injunction,” Braun, 452 So. 2d
at 999, but instead included additional attorney’s fees and costs which the
defendant incurred in demonstrating its entitlement to attorney’s fees.
Accordingly, those additional attorney’s fees and costs were improper.

    The defendant’s answer brief does not rely on the case law interpreting
section 60.07, but instead on the “rule of law regarding attorney fees that
where entitlement is in issue a litigant may also claim attorney fees.” In
support, the defendant cites North Dade Church of God, Inc. v. JM
Statewide, Inc., 851 So. 2d 194, 196 (Fla. 3d DCA 2003) (“It is settled that
in litigating over attorney[’s] fees, a litigant may claim fees where
entitlement is the issue, but may not claim attorney’s fees incurred in
litigating the amount of attorney’s fees.”), and Household Finance Corp. III
v. Williams, 290 So. 3d 508, 511 (Fla. 4th DCA 2020) (“A party may recover
attorney’s fees for time spent establishing entitlement to fees; however, a

                                     2
party cannot recover fees for time spent contesting or determining the
amount of fees due.”) (emphasis omitted).

   However, the defendant’s cited cases are distinguishable. Both cases
involved mortgage foreclosure actions, and thus dealt with a contractual
attorney’s fees provision, and not section 60.07’s application to a wrongful
injunction’s dissolution. Further, North Dade Church of God cites State
Farm Fire & Casualty Co. v. Palma, 629 So. 2d 830, 832 (Fla. 1993), which
“involved the issue of whether fees for litigating entitlement are
encompassed by [section 627.428] permitting fees.” Corominas v. Ajay
Dev. Grp., LLC, 267 So. 3d 22, 24 (Fla. 4th DCA 2019) (emphasis added);
see also Palma, 629 So. 2d at 833 (“Our conclusion that statutory fees may
be awarded for litigating the issue of entitlement to attorney’s fees but not
the amount of attorney’s fees comports with the purpose of section 627.428
and with the plain language of the statute.”) (emphasis added). Because
the defendant’s cited cases did not involve section 60.07, we decline to
apply those cases here, and instead rely upon the well-established line of
cases interpreting section 60.07 to hold that “[a]ttorney’s fees awarded as
damages for the wrongful issuance of an injunction must be restricted to
services rendered in undoing a wrongful injunction.” Braun, 452 So. 2d at
999.

   Based on the foregoing, we reverse the circuit court’s final fees
judgment, and remand for the circuit court to enter an amended final fees
judgment in the defendant’s favor, but limited to the $9,810.00 in
attorney’s fees and $170.00 in costs which the defendant incurred to
dissolve the wrongful injunction, for a total amended final fees judgment
of $9,980.00.

   Reversed and remanded with instructions.

CIKLIN and FORST, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     3